Case 2:19-cr-00219-EEF-JCW Document113 Filed 01/30/20 Page 1 of 5

U.S. DISTRIC
EASTERN DSTRICT OF one

UNITED STATES DISTRICT COURT — FILED JAN 3.0 2020
EASTERN DISTRICT OF LOUISIANA CLE atlCHEL
K
UNITED STATES OF AMERICA * CRIMINAL NO. 19-219
v. * SECTION: “L”
DAMIAN K. LABEAUD *
a/k/a Damian Kevin Lebeaud
a/k/a Damien K. Lebeaud *
LUCINDA THOMAS
MARY WADE *
JUDY WILLIAMS
a/k/a Judy Lagarde *
DASHONTAE YOUNG
GENETTA ISREAL *
MARIO SOLOMON
LARRY WILLIAMS *
* * *

FACTUAL BASIS AS TO JUDY WILLIAMS

Should this matter have gone to trial, the government would have proved through the
introduction of reliable testimony and admissible tangible exhibits, including documentary
evidence, the following to support the allegations charged by the government in Count 1 of the
Superseding Indictment now pending against the defendant, JUDY WILLIAMS, charging her
with a violation of Title 18, United States Code, Section 371, namely, conspiracy to commit wire
fraud. The Defendant, along with her co-conspirators and others, beginning in approximately June
2017 and continuing through approximately June 2019, in the Eastern District of Louisiana, and
elsewhere, conspired to commit wire fraud in connection with a staged accident that occurred on
June 6, 2017 in which the Defendant was a passenger.

On June 6, 2017, the Defendant, Damian Labeaud, and her other co-conspirators, Lucinda

Thomas, Mary Wade, and Dashontae Young, agreed on a plan in which Labeaud would

AUSA
Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document113 Filed 01/30/20 Page 2 of 5

intentionally collide with a tractor-trailer with the Defendant and her co-conspirators in the vehicle
at the time of the staged collision. As part of this agreement, following the staged accident, the
Defendant and her co-conspirators, Thomas, Wade, and Young, would attempt to recover
monetary damages from the owner and insurer of the tractor-trailer in connection with purported
injuries suffered as a result of the staged accident.

On June 6, 2017, the Defendant drove with Thomas, Wade, and Young in Thomas’s
vehicle, a 2009 Chevrolet Avalanche (“the Avalanche”), from Houma, Louisiana to New Orleans
for a meeting with Labeaud at a Burger King restaurant wherein they discussed their plan to let
Labeaud drive the Avalanche to stage an accident while the Defendant, Thomas, Wade, and Young
were passengers in the vehicle. Immediately following this meeting, Thomas let Labeaud drive the
Avalanche from the Burger King with the Defendant, Wade, and Young as passengers. At
approximately 12:30 P.M. on June 6, 2017, Labeaud was driving the Avalanche east on Chef
Menteur Highway in New Orleans and intentionally collided with a 2017 Freightliner tractor-
trailer that was merging onto Chef Menteur Highway. Immediately after the accident, Labeaud
exited the Avalanche and left the scene of the accident. Thomas then switched into the driver’s
seat of the Avalanche to make it appear as though Thomas was driving the vehicle at the time of
the accident.

After the accident on June 6, 2017, Thomas contacted the New Orleans Police Department
(“NOPD”) to report the accident. Labeaud reappeared at the scene of the staged accident with
Mario Solomon and falsely represented to the NOPD that he was a percipient witness of the staged
accident. Immediately after the accident, the Defendant met with Attorney A, Labeaud, Thomas,
Wade, and Young at a Raising Cane’s restaurant on Chef Menteur Highway. The purpose of this

meeting was to discuss Attorney A’s representation of the Defendant, Thomas, Wade, and Young

; AUSA By

Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document113 Filed 01/30/20 Page 3 of 5

in connection with seeking monetary damages from the owner and insurer of the 2017 Freightliner
tractor-trailer for the staged accident that had taken place earlier that day. As a result of this
meeting with Attorney A, the Defendant, Thomas, Wade, and Young all hired Attorney A to
represent them.

On March 6, 2018, Attorney A filed a personal injury lawsuit on behalf of the Defendant
and Wade against the owner and driver of the 2017 Freightliner tractor-trailer, including the
owner’s insurer, styled Judy Williams and Mary Wade v. IQS Insurance Risk Retention Group,
Inc., Southern Refrigerated Transport, Inc., and Darnell Artin in the Civil District Court for the
Parish of Orleans in the State of Louisiana (“the Williams and Wade Lawsuit”). On March 8, 2018,
the Williams and Wade Lawsuit was removed to the United States District Court for the Eastern
District of Louisiana, assigned Civil Action Case Number 18-2472, and allotted to Section “A.”

The allegations in the Williams and Wade Lawsuit were false in that they did not contain
information about how Labeaud intentionally caused the June 6, 2017 accident with the 2017
Freightliner tractor-trailer. Furthermore, the Williams and Wade Lawsuit omitted material
information about how the Defendant had agreed to stage the accident with Labeaud. Additionally,
after Attorney A filed the Williams and Wade Lawsuit, Attorney A met with the Defendant and
advised that she could obtain a higher recovery if she had a surgical procedure performed. During
this meeting, Attorney A pointed at the Defendant’s neck and indicated where the surgeon would
make an incision when performing a procedure on her back. As a result and at the behest of
Attorney A, the Defendant underwent a back procedure performed by Physician A referred by
Attorney A in an attempt to obtain a greater recovery in connection with the Williams and Wade

Lawsuit.

3
AUSA Um
Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document 113 Filed 01/30/20 Page 4 of 5

On September 13, 2018, the Defendant was deposed in connection with the Williams and
Wade Lawsuit. The Defendant lied during that deposition and omitted key material facts. Namely,
the Defendant provided false testimony about the circumstances of the June 6, 2017 accident and
covered-up the fact that Labeaud had been the driver in this staged accident. Between September
2018 and April 2019, the owner and insurer of the 2017 Freightliner tractor-trailer (Southern
Refrigerated Transport, Inc. (“SRT”), Covenant Transportation Group (“Covenant”), and IQS
Insurance Risk Retention Group, Inc. (“IQS”)) uncovered information indicating that the June 6,
2017 accident had been staged and sought to re-depose the Defendant with this new information.
On April 9, 2019, the Defendant was re-deposed in the Williams and Wade Lawsuit and again
provided false information about the June 6, 2017 staged accident.

Ultimately, the Defendant settled the Williams and Wade Lawsuit for $7,500, and after
June 7, 2019, the Defendant cashed a settlement check in that amount. In effectuating the
settlement, the Defendant caused Covenant to issue from its Chase Bank (“Chase”) account check
number 609230 dated June 7, 2019 in the amount of $7,500. When cashing that check in Louisiana,
the Defendant caused Chase to create an electronic wire communication that traveled to a Chase
data center located outside of Louisiana. In total, the Government would present evidence at trial
that the loss to Covenant Transportation Group was $43,000.00.

In sum, the Government’s evidence would prove the defendant, JUDY WILLIAMS,
conspired to commit wire fraud by causing the filing of the civil personal injury lawsuit seeking
monetary damages that was premised on falsehoods in connection with the June 6, 2017 staged
automobile accident, providing false information during the course of the civil personal injury

lawsuit in an effort to recover monetary damages against the owner and insurer of the 2017

* AUSA. Bp

Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document113 Filed 01/30/20 Page 5 of 5

Freightliner tractor-trailer, and causing the use of interstate wire communications to facilitate her
recovery with this staged accident.
Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by WILLIAMS, and/or the government. Rather, it is a minimum statement of facts
intended to prove the necessary factual predicate for her guilty plea. The limited purpose of this
proffer is to demonstrate that there exists a sufficient legal basis for the plea of guilty to the charged
offense by WILLIAMS.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, inter alia, Special Agents and forensic examiners from the Federal

Bureau of Investigation and admissible tangible exhibits in the custody of the FBI.

READ AND APPROVED:

Ou dy Witham
JURY WILLIAMS

Defendant

 

Counsel for Defendant

f_—_—
BRIAN M. KLEBBA

Assistant United States Attorney
